 1
                              UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3

 4    MARCO GUZMAN,                                  Case No. 3:17-cv-00515-HDM-CLB
 5         Petitioner,
                                                     ORDER
 6         v.
 7
      ATTORNEY GENERAL, et al.,
 8
           Respondents.
 9

10

11         In this habeas corpus action, after an initial 90-day period, and then extensions of
12   time of 45 days and 40 days, the respondents were due to respond to Petitioner Marco
13   Guzman’s third amended petition for writ of habeas corpus by July 13, 2021. See Order
14   entered January 19, 2021 (ECF No. 54) (90 days for response); Order entered April 22,
15   2021 (ECF No. 58) (45-day extension); Order entered June 7, 2021 (ECF No. 60) (40-
16   day extension).
17         On July 13, 2021, Respondents filed a motion for extension of time (ECF No. 61),
18   requesting a further 14-day extension of time, to July 27, 2021. Respondents’ counsel
19   states that the extension of time is necessary because of a personal medical
20   emergency. Petitioner, represented by appointed counsel, does not oppose the motion
21   for extension of time. The Court finds that Respondents’ motion for extension of time is
22   made in good faith and not solely for the purpose of delay, and there is good cause for
23   the extension of time requested.
24         IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
25   Time (ECF No. 61) is GRANTED. Respondents will have until and including July 27,
26   2021, to respond to the third amended petition for writ of habeas corpus.
27   ///
28   ///
                                                 1
 1             IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 2   proceedings set forth in the order entered January 19, 2021 (ECF No. 54) will remain in

 3   effect.

 4

 5             DATED THIS 14th day of July, 2021.
 6

 7
                                               HOWARD D. MCKIBBEN,
 8                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
